         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 1 of 37



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MARYLAND
                              NORTHERN DIVISION

CHESAPEAKE BAY FOUNDATION,                )
INC.                                      )
6 Herndon Avenue                          )
Annapolis, MD 21403                       )
Anne Arundel County                       )
                                          )
and                                       )
                                          )
SHORERIVERS                               )
114 South Washington Street, Suite 301    )
Easton, MD 21601                          )
Talbot County                             )
                                          )
       Plaintiffs,                        )     Case No. _______________
v.                                        )
                                          )
ANDREW WHEELER, Administrator,            )
Environmental Protection Agency,          )
                                          )
and                                       )
                                          )
ENVIRONMENTAL                             )
PROTECTION AGENCY                         )
1200 Pennsylvania Avenue, N.W.            )
Washington, DC 20460                      )
                                          )
and                                       )
                                          )
RICKEY DALE “R.D.” JAMES,                 )
Assistant Secretary of the Army (Civil    )
Works)                                    )
108 Army Pentagon                         )
Washington, DC 20310                      )
                                          )
and                                       )
                                          )
ARMY CORPS OF ENGINEERS                   )
441 G Street NW                           )
Washington, DC 20314                      )
                                          )
      Defendants.                         )
____________________________________
            Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 2 of 37



   COMPLAINT FOR DECLARATORY JUDGEMENT AND INJUNCTIVE RELIEF
       1.       This action arises from the United States Environmental Protection Agency’s and

United States Army Corps of Engineers’ (hereafter “Defendants” or “Agencies”) most recent and

egregious attempt to strip water quality protections for waters in the United States, which narrows

the scope of the Clean Water Act in a manner that is irreconcilable with the intent and plain

meaning of the statute. The Navigable Waters Protection Rule: Definition of “Waters of the United

States”, 85 Fed. Reg. 22,250 (Apr. 21, 2020) (hereinafter the “Final Rule”).

       2.       Plaintiffs have also challenged the Defendants’ final rule—Definition of “Waters

of the United States”—recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019)

(“Final Repeal Rule”)—in this court. The Agencies undertook a two-step process to repeal and

replace the 2015 Clean Water Rule. First, the Agencies issued a regulation to repeal the 2015 Rule

defining “waters of the United States” and reinstated the 1986 regulations while the Agencies

developed a new definition of “waters of the United States.” Id. Second, the Agencies issued a

regulation to replace the 2015 Clean Water Rule with the Navigable Waters Protection Rule, which

would severely reduce the scope of the waters protected by the Clean Water Act. Final Rule, 85

Fed. Reg. at 22,250.

       3.       While these two actions represent step one and two of a bifurcated process to repeal

and replace the 2015 Clean Water Rule, the regulatory records are distinct and the standards for

repealing an existing regulation and promulgating a new regulation differ. For clarity, Plaintiffs

have filed two separate complaints and intend to develop separate records for review but are

amenable to coordinating future filing deadlines and motions practice between the two matters to

conserve judicial resources.

       4.       The purpose of the Clean Water Act is to “restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The statute aims to

                                                 2
            Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 3 of 37



accomplish this by prohibiting the discharge of pollutants, including dredge and fill material, into

navigable waters without a permit to do so. 33 U.S.C. §§ 1311(a); 1342; 1344; 1362(12). The Act

defines “navigable waters” as “the waters of the United States, including the territorial seas.” Id.

at § 1362(7). But the statute does not define “waters of the United States,” which has led to decades

long efforts from the executive and judicial branches to clarify the definition. The 2015 Clean

Water Rule defined “waters of the United States” in line with Supreme Court precedent and was

supported by ample science establishing the connectivity of waters. Clean Water Rule: Definition

of “Waters of the United States”, 80 Fed. Reg. 37,054 (June 29, 2015) (“Clean Water Rule”). In

contrast, the Final Rule rejects the interpretation of “waters of the United States” as defined by the

Supreme Court and longstanding agency practice and is counter to the purpose of the Clean Water

Act.

       5.       The Final Rule significantly reduces the scope of the Clean Water Act by limiting

the waters deemed jurisdictional far beyond any prior interpretation of the phrase. The Final Rule

strips coverage from key waterbodies and wetlands that watershed science has demonstrated to

have a significant nexus to downstream waters—and that when degraded, impacts the overall

health of the waterbodies they connect to. The Final Rule removes all ephemeral streams from

protection and requires wetlands to maintain a surface water connection to a traditionally navigable

water, an interpretation previously rejected by the majority of the Supreme Court.

       6.       The Final Rule will profoundly impact the Chesapeake Bay; the nation’s largest

estuary and a national treasure. Chesapeake Bay Watershed Agreement 1 (2014),

https://www.chesapeakebay.net/documents/FINAL_Ches_Bay_Watershed_Agreement.withsigna

tures-HIres.pdf (“Chesapeake Bay Watershed Agreement”). The Bay receives half of its water

from an intricate network of hundreds of thousands of creeks, headwater streams, and rivers, and



                                                  3
            Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 4 of 37



1.5 million acres of wetlands, many of which are non-navigable tributaries, non-tidal wetlands,

and ephemeral and intermittent streams. Chesapeake Bay Program, Facts and Figures,

https://www.chesapeakebay.net/discover/facts (last visited Apr. 20, 2020); Chesapeake Bay

Program, Watershed’s Non-tidal Wetlands Provide a Multitude of Benefits to the Bay,

https://www.chesapeakebay.net/news/article/watersheds_non_tidal_wetlands_provide_a_multitu

de_of_benefits_to_the_bay (last visited Apr. 24, 2020). Restoration of the Chesapeake Bay—as

well as waters across the country—depend on a definition of “waters of the United States” that

affords protection in broad terms consistent with the purpose of the Act. Removal of headwater

streams and upland wetlands from Clean Water Act jurisdiction harms that restoration and prevents

that protection.

       7.       The Chesapeake Bay has long been polluted by excess nutrients entering the Bay’s

tributary rivers, streams, and wetlands. Excess nitrogen, phosphorus, and sediment lead to an

overabundance of algae, known as algal blooms. Algal blooms in combination with sediment block

sunlight from reaching underwater grasses that serve as food and habitat for many Bay species.

Once algal blooms begin to decay, the decomposition process robs the Bay of oxygen, leading to

hypoxic (low oxygen) and anoxic (no oxygen) conditions in the Bay. In these low oxygen

conditions, many species of commercially valuable fish and crustaceans cannot survive.

       8.       To restore the Chesapeake Bay, the EPA issued the Chesapeake Bay Total

Maximum Daily Load (“Bay TMDL”) on December 29, 2010. The Bay TMDL was created under

the Clean Water Act by the EPA and Bay jurisdictions of Maryland, Virginia, Pennsylvania,

Delaware, New York, West Virginia, and the District of Columbia to reduce the amount of

pollutants entering the Bay and its tributaries. Clean Water Act Section 303(d): Notice for the

Establishment of the Total Maximum Daily Load for the Chesapeake Bay, 76 Fed. Reg. 549 (Jan.



                                                4
            Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 5 of 37



5, 2011). The Bay TMDL set watershed wide limits on the amount of nitrogen, phosphorus, and

sediment that could enter the Bay and its tributaries while still meeting the water quality standards

set for the Chesapeake Bay. See EPA, Chesapeake Bay Total Maximum Daily Load for Nitrogen,

Phosphorus,     and   Sediment    (Dec.    29,    2010),     https://www.epa.gov/chesapeake-bay-

tmdl/chesapeake-bay-tmdl-document (“Bay TMDL”); Bay TMDL Executive Summary, ES-1,

https://www.epa.gov/sites/production/files/2014-

12/documents/bay_tmdl_executive_summary_final_12.29.10_final_1.pdf. It is CBF’s mission to

save the Chesapeake Bay, by defending Bay TMDL and ensuring compliance with its terms

through each state’s Watershed Implementation Plan (together the Blueprint).

       9.       To create the Chesapeake Bay TMDL, the entire Chesapeake Bay watershed was

divided into 92 individual segments with assigned waste load allocations and load allocations. Bay

TMDL,           ES-3;          Chapter           9:        Chesapeake          Bay          TMDLs,

https://www.epa.gov/sites/production/files/2014-

12/documents/bay_tmdl_executive_summary_final_12.29.10_final_1.pdf (providing the nutrient

limits for each of the 92 segment TMDLS); Bay TMDL, Appendices Q and R,

https://www.epa.gov/chesapeake-bay-tmdl/chesapeake-bay-tmdl-appendices (More detailed LAs

and WLAs are provided in Appendix Q for annual TMDLs and in Appendix R for daily TMDLs).

Waste load allocations are numeric pollutant limits assigned to a specific body of water for

pollution coming from point sources, i.e. discrete conveyances of pollutants from permitted entities

like waste water treatment plants, municipal separate storm sewer system (“MS4”) permits,

National Pollution Discharge Elimination System (“NPDES”) permits, and dredge and fill permits.

40 C.F.R. § 130.2(h). Load allocations are numeric pollutant limits assigned to nonpoint sources

of pollutants, including agricultural and stormwater runoff. 40 C.F.R. § 130.2(g). Meeting the



                                                      5
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 6 of 37



waste load allocations and load allocations for each of the 92 segments is essential to the recovery

of the Chesapeake Bay and achieving the commitments of the Bay TMDL. Removing headwater

streams and adjacent wetlands from coverage under the Clean Water Act also removes those waters

from coverage under the TMDL, which lessens the ability of the Bay jurisdictions to meet the

requirements of the Bay TMDL.

       10.     The permitting provisions of the Clean Water Act are key to achieving the goals of

the Bay TMDL, and the Final Rule reduces the number of water bodies protected by the permitting

sections of the Act. For example, the 2015 Clean Water Rule expressly protected tributaries to

rivers as jurisdictional waters, and extended protections to Delmarva Bays (seasonal freshwater

wetlands) and pocosins (a wetland bog with sandy, peat soil) that have a significant nexus to

navigable waters. Clean Water Rule, 80 Fed. Reg. at 37,071. Thousands of Delmarva Bays and

pocosins dot the Delaware, Maryland, and Virginia peninsula. The Final Rule removes protections

for these waters, as well as ephemeral streams and non-adjacent wetlands. If the Final Rule is not

vacated, a pollution discharger would no longer need a permit to release pollutants into or dredge

and fill these waters. As a result, the area of the watershed covered by discharge permits will be

greatly reduced, leading to more harmful pollution entering the Bay and its tributaries, which

impacts the success of the Blueprint.

       11.     The 2014 Chesapeake Bay Watershed Agreement, a multi-jurisdictional agreement

signed by the watershed jurisdictions and federal agencies, recommitted the Bay jurisdictions and

EPA to meeting the goals of the Bay TMDL. See Chesapeake Bay Watershed Agreement, at 16.

The Chesapeake Bay Watershed Agreement identifies wetlands as habitat to be protected: the Vital

Habitats goal directs the creation or reestablishment of 85,000 acres of tidal and non-tidal wetlands

and enhancing the function of an additional 150,000 acres of degraded wetlands by 2025. Id. at 5.



                                                 6
          Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 7 of 37



The Healthy Watersheds goal also recognized that many small watershed—likely comprised of

headwater streams and healthy wetlands—are currently healthy but “at risk of degradation as the

demand for local lands and resources increases.” Id. at 9. The Chesapeake Bay Watershed

Agreement directed that “100 percent of state-identified currently healthy waters and watersheds

remain healthy.” Id. Because the Final Rule eliminates federal and, in some cases, state statutory

protections for such waters, it will harm the ability of the Bay jurisdictions, including EPA, from

meeting the commitments of the Chesapeake Bay Watershed Agreement.

       12.     The Agencies arbitrarily issued the Final Rule, contrary to the plain language of the

Clean Water Act, the legislative history, and the controlling case law.

       13.     The Agencies arbitrarily issued the Final Rule by rejecting the consensus of the

scientific community with no evidence to support their contrary position.

       14.     The Agencies arbitrarily issued the Final Rule by failing to analyze the

environmental impacts of removing waters and wetlands from protection under the Clean Water

Act.

       15.     Therefore, Chesapeake Bay Foundation, Inc. and ShoreRivers jointly request this

court to issue an injunction to prevent the Final Rule from taking effect and vacate the Final Rule,

as its issuance was arbitrary, capricious, an abuse of discretion and not in accordance with the law.

5 U.S.C. § 706(2)(A).

                                 JURISDICTION AND VENUE

       16.     This action is brought pursuant to the judicial review provisions of the

Administrative Procedure Act, 5 U.S.C. §§701-706, which waive the defendant’s sovereign

immunity. This Court has jurisdiction over the plaintiff’s claims under 28 U.S.C. § 1331 (federal




                                                 7
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 8 of 37



question) and may issue a declaratory judgement and further relief pursuant to 5 U.S.C. § 706 and

28 U.S.C. §§2201 and 2202.

       17.     Venue is proper in this District under 28 U.S.C. § 1391(e)(1) and local rules because

plaintiffs Chesapeake Bay Foundation and ShoreRivers reside within this District.

                                          PLAINTIFFS

       18.     The plaintiff organizations in this case, as well as their members, are committed to

protecting “the chemical, physical, and biological integrity of the Nation’s waters[,]” specifically

the Chesapeake Bay and the tributaries and wetlands in the watershed. 33 U.S.C. § 1251(a).

       19.     Plaintiff Chesapeake Bay Foundation, Inc. (CBF) is a 501(c)(3) non-profit

organization committed to saving the Bay and keeping it saved, through the implementation of the

Chesapeake Bay TMDL. CBF represents more than 300,000 members and e-subscribers across

the country, and has offices in Annapolis and Easton, Maryland; Richmond and Virginia Beach,

Virginia; Harrisburg, Pennsylvania; and the District of Columbia. For over 50 years, CBF has been

working to restore the Chesapeake Bay and its tributary rivers and streams. CBF scientists and

legal staff monitor the administration of the Clean Water Act as it relates to the health of the

Chesapeake Bay.

       20.     CBF and local stakeholders sued EPA to require it to develop the Chesapeake Bay

TMDL. Fowler v. EPA, No. 1:09-C-00005-CKK, 2009 U.S. Dist. LEXIS 132084 (D.D.C. 2009).

This matter resulted in a settlement agreement with the United States requiring EPA to, among

other things, issue the Chesapeake Bay Total Maximum Daily Load by December 31, 2010.

       21.      CBF participated extensively in the development of the Chesapeake Bay TMDL

and the development of the Bay jurisdictions’ three Watershed Implementation Plans. The TMDL

required the Bay jurisdictions to develop watershed implementation plans that explained how the

                                                 8
          Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 9 of 37



jurisdictions would meet the waste load and load allocations established in the TMDL. See supra

¶¶ 8–9. CBF continues to participate in efforts to implement and refine the Blueprint throughout

the Bay watershed. The Blueprint presents the best example of cooperative federalism working

towards the goal of restoring the Bay. However, the Blueprint goals will only be met if the Clean

Water Act is properly interpreted and enforced, not weakened. The Final Rule harms the interests

of CBF and its members by reducing the scope of federal jurisdiction of the Clean Water Act.

        22.     CBF as an organization is harmed by the Final Rule. CBF has spent millions of

dollars restoring waterways; advocating at the local, state, and federal level for clean water

protections; educating students and teachers about the value of the Chesapeake Bay and its

tributaries; and filing legal actions in state and federal courts in support of water quality protections

and the preservation of wetlands. The Final Rule removes from protection certain waters found

within the Bay watershed, e.g., ephemeral headwater streams, Delmarva Bays and pocosins, and

non-adjacent wetlands.       The Final Rule subjects these waters to possible destruction or

degradation, which will also harm water quality in the Chesapeake Bay.

        23.     CBF operates its Education Department throughout the watershed, taking students

and teachers on trips to immerse classes in Bay ecology, and learn about the threats facing its

recovery. CBF spends over $4 million a year on education programming throughout the Bay

watershed. CBF educators lead students and teachers on trips in wetlands areas, headwater streams,

and other seasonal waters and wetlands to investigate macroinvertebrates and conduct water

quality sampling. Polluted waters significantly affect the efficacy of these education trips. When

waters are polluted educators and students limit contact with the water, thereby hampering the

ability of students to investigate a given waterbody. Reducing the scope of the Clean Water Act’s




                                                   9
           Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 10 of 37



jurisdiction harms CBF’s education department. The potential for increased pollution resulting

from this rule will hamper CBF’s education programming and its use of local waterways.

       24.     The activities of CBF’s Environmental Protection and Restoration Department are

also harmed by the Final Rule. CBF conducts extensive restoration projects throughout the Bay

watershed, included tree plantings to create streamside buffers and wetlands restoration projects.

These restoration programs cost over a million dollars each year. Many of these stream plantings

occur in areas where streams run through farms. These restoration efforts will be negatively

impacted if waterbodies loose protection under the Clean Water Act. Restoration projects will

become less effective if the surrounding water bodies are polluted. Decisions over where to install

best management practices (or “BMPs”) and other restoration projects may change if water bodies

are no longer protected by the Clean Water Act.

       25.     CBF works across the watershed restoring wetlands and ephemeral or intermittent

streams to reduce pollution entering the Bay’s tributaries. For example, CBF restored wetlands on

the Old Naval Academy dairy farm in Odenton, Maryland, which improved the ability of the

wetlands to filter sediment and nutrient pollution and reduce erosive runoff velocities. CBF

members and volunteers participated with CBF staff in planting vegetation associated with this

project.

       26.     In Virginia, CBF is working with a farm in Augusta County to remove livestock

from a spring branch that originates on the property, as well as all the surface water flowing

through the property. CBF is providing financial assistance for the project through the South River/

Christians Creek 319 TMDL program. This program will provide a well, watering system for the

livestock, and will install fencing to remove livestock access from all surface water. In total, this

project will restore 6.8 acres of riparian forested buffer.



                                                  10
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 11 of 37



       27.     CBF has been working since 2018 on a farm in Winchester, Virginia to help

implement a Conservation Plan. With financial help from CBF, the farm is now installing a system

of fences and water supply features that will allow them to raise animals without allowing their

livestock to access the farm’s streams and wetlands. When completed, their new system of BMPs

will help protect 13 acres of wetlands and headwater stream riparian buffers.

       28.     The Final Rule harms CBF’s restoration work by weakening protections for

wetlands and ephemeral streams, thereby threatening the efficacy of restoration projects across the

Bay watershed.

       29.     CBF members will be harmed if the Final Rule is upheld. CBF’s members from

across the country live near and recreate in waters of the United States and their tributaries or

nearby wetlands. CBF members enjoy swimming, kayaking, boating, sailing, fishing, crabbing,

bird watching, and other aesthetic and recreational pursuits in the waters of the Chesapeake Bay,

its rivers and streams, and wetlands. Some of these members own property with waters that will

no longer be protected by the Clean Water Act. These members are fearful that the decision to

remove protections for local waterways, including tributary streams and wetlands located within

the Bay watershed, will lead to increased pollution in these waterways. The Final Rule therefore

harms their use and interest in the Bay’s waters.

       30.     The Bay is an economic engine in the region, supporting robust fishing and

aquaculture industries, as well as recreation and tourism industries. A compromised Bay threatens

the health of those industries, and the members who rely on those industries for their income.

       31.     Plaintiff ShoreRivers is a 501(c)(3) non-profit organization whose mission is to

protect and restore Eastern Shore waterways through science-based advocacy, restoration, and

education. ShoreRivers is headquartered in Easton, Maryland. ShoreRivers represents more than



                                                11
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 12 of 37



3,500 members and supporters across the Eastern Shore. ShoreRivers has a dedicated staff of

educators, scientists, restoration specialists, and advocates that focus on policies and projects that

improve the health of rivers on the Delmarva peninsula. ShoreRivers staff includes four

Riverkeepers who regularly patrol and monitor waterways in the Eastern Shore: the Chester

Riverkeeper, the Choptank Riverkeeper, the Miles/Wye Riverkeeper, and the Sassafras

Riverkeeper.

       32.     ShoreRivers conducts extensive restoration work across the Delmarva peninsula in

order to reduce the pollution entering local waterbodies. As of 2019, ShoreRivers installed 131

pollution reduction projects across the Eastern Shore. These restoration projects are aimed at

reducing the amount of sediment and nutrients entering waterways on the Delmarva peninsula,

and are threatened by the weakening of the Clean Water Act’s protections. The Final Rule will

harm ShoreRivers and its efforts to restore local waterways on the Delmarva Peninsula.

       33.     ShoreRivers’ members are harmed by the Final Rule. These members enjoy

swimming, kayaking, boating, sailing, fishing, crabbing, bird watching, and other aesthetic and

recreational pursuits in rivers, streams and wetlands on the Delmarva Peninsula that will be

impacted by the rule. Members also own property with streams and wetlands at risk of losing

protection under the Clean Water Act and are concerned that pollution upstream may harm water

quality on their property. Members also rely on clean water for their livelihood, through

aquaculture operations on the Eastern Shore. These endeavors are threatened by the removal of

streams and wetlands from Clean Water Act protections and the resulting negative effects on

downstream water quality.

       34.     ShoreRivers’ members participate in water quality monitoring on all four of the

major rivers on the Eastern Shore—the Chester, Choptank, Miles/Wye, and Sassafras river and



                                                 12
           Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 13 of 37



their creeks and tributary streams—as part of an extensive army of volunteer citizen scientists.

ShoreRivers’ members care about local water quality and are harmed by the decision to remove

protections for local waterways, including tributary streams and wetlands.

                                          DEFENDANTS

       35.       Defendant Andrew Wheeler, signer of the Final Rule, is sued in his official capacity

as the Administrator of the United States Environmental Protection Agency.

       36.       Defendant United States Environmental Protection Agency (“EPA”) is the federal

agency charged with implementing the majority of the Clean Water Act. The mission of the EPA

is to protect human health and the environment. The EPA should work to ensure that “Americans

have clean air, land and water; … efforts to reduce environmental risks are based on the best

available scientific information; [and f]ederal laws protecting human health and the environment

are administered and enforced fairly, effectively and as Congress intended[.]” EPA, Our Mission

and What We Do, https://www.epa.gov/aboutepa/our-mission-and-what-we-do (last visited Apr.

20, 2020). The EPA is a signatory to the Chesapeake Bay Watershed Agreement, issued the

Chesapeake Bay TMDL, and is responsible for its oversight and implementation. 33 U.S.C. §

1267(g).

       37.       Defendant Rickey Dale “R.D.” James, who signed the Final Rule for the United

States Army Corps of Engineers, is sued in his official capacity as Assistant Secretary of the Army

(Civil Works).

       38.       Defendant United States Army Corps of Engineers (“Corps”) is the federal agency

responsible for the implementation of Section 404 of the Clean Water Act—the permit program

for the discharge of dredged and fill material in the waters of the United States. 33 U.S.C. §

1344(a). The Corps is housed within the United States Army, as part of the United States

                                                  13
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 14 of 37



Department of Defense. The Corps is subject to the Chesapeake Bay TMDL pursuant to Executive

Order 13508 and is a signatory of the Chesapeake Bay Watershed Agreement.

                                         BACKGROUND

       39.     For decades prior to the Clean Water Act, despite Congressional efforts, our waters

were a dumping ground for waste. In 1972, Congress passed the Clean Water Act, a comprehensive

water protection statute “to restore and maintain the chemical, physical, and biological integrity of

the Nation’s waters.” 33 U.S.C. § 1251(a).

       40.     Key to the implementation of the Clean Water Act is the prohibition of discharging

pollutants into navigable waters or dredging and filling wetlands without a permit to do so. 33

U.S.C. §§ 1342, 1344.

       41.     The Act defines “navigable waters” as the “waters of the United States, including

the territorial seas.” 33 U.S.C. § 1362(7). But the Act does not define “waters of the United States.”

The long-standing definition of “navigable waters” before the 1972 Clean Water Act included only

waters that are navigable in fact, meaning the waters are “used, or … susceptible of being used, in

their ordinary condition, as highways for commerce, over which trade and travel are or may be

conducted in the customary modes of trade and travel on water.” The Daniel Ball, 77 U.S. 557,

563 (1870).

       42.     The legislative history of the Clean Water Act illustrates that Congress intended the

definition of navigable waters to be broader than the existing definition established by The Daniel

Ball based solely on navigability. See United States v. Riverside Bayview Homes, 474 U.S. 121,

132–33 (1985). According to the Supreme Court,

       Protection of aquatic ecosystems, Congress recognized, demanded broad federal
       authority to control pollution, for ‘[water] moves in hydrologic cycles and it is
       essential that the discharge of pollutants be controlled at the source.’ S. Rep. No.

                                                 14
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 15 of 37



       92-414, p. 77 (1972). In keeping with these views, Congress chose to define the
       waters covered by the Act broadly. … the Act’s definition of ‘navigable waters’ as
       ‘the waters of the United States’ makes it clear that the term ‘navigable’ as used in
       the Act is of limited import. … Congress evidently intended to repudiate limits that
       had been placed on federal regulation by earlier water pollution control statutes and
       to exercise its powers under the Commerce Clause to regulate at least some waters
       that would not be deemed ‘navigable’ under the classical understanding of the term.
       See S. Conf. Rep. No. 92-1236, p. 144 (1972); 118 Cong. Rec. 33756-33757 (1972)
       (statement of Rep. Dingell).
Id.
Rapanos and Regulatory Uncertainty

       43.     Despite the broad definition intended by Congress, the definition of “waters of the

United States” repeatedly came before the courts as the Agencies attempted to implement the Clean

Water Act permitting programs.

       44.     The Supreme Court most recently considered the definition of the term “waters of

the United States” in Rapanos v. United States, 547 U.S. 715 (2006). There, the Court was asked

to determine whether non-navigable wetlands lying near drains or ditches that eventually emptied

into traditional navigable waters constituted “waters of the United States.” Id. at 729. The justices

failed to come to an agreement, which resulted in the Court issuing a plurality opinion.

       45.     In the plurality opinion, Justice Scalia proffered an interpretation of the Clean

Water Act that would only protect “relatively permanent, standing or continuously flowing bodies

of water ‘forming geographic features’ that are described in ordinary parlance as streams, oceans,

rivers, and lakes.” Id. at 739 (internal quotations and alterations omitted). Justice Scalia’s

interpretation of “waters of the United States” would not include “channels through which waters

flows intermittently or ephemerally, or channels that periodically provide drainage for rainfall.”

Id. Justice Scalia went on to state that “wetlands with a continuous surface connection to bodies

that are ‘waters of the United States’ in their own right, so that there is no clear demarcation

between ‘waters’ and wetlands” would be considered jurisdictional under the Act. Id. at 739, 742.

                                                 15
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 16 of 37



However, this narrow reading of the Act was rejected by five members of the Court, so it is not

controlling.

       46.     In a concurring opinion, Justice Kennedy concluded that wetlands are “waters of

the United States” if the wetlands, “either alone or in combination with similarly situated lands in

the region, significantly affect the chemical, physical, and biological integrity of other covered

waters more readily understood as ‘navigable.’” Id. at 780. Justice Kennedy clarified that if the

“wetlands’ effects on water quality are speculative or insubstantial, they fall outside the zone fairly

encompassed by the term ‘navigable waters.’” Id. Justice Kennedy’s decision came to be known

as the “significant nexus” test.

       47.     In the dissenting opinion, Justice Stevens would have conferred jurisdiction over

the wetlands under the existing interpretation or using Justice Kennedy’s significant nexus test but

dissented on the grounds that the existing interpretation in United States v. Riverside Bayview

Homes, Inc., 474 U.S. 121 (1985) controlled. Id. at 792, 808. Justice Kennedy’s significant nexus

test has therefore been viewed as the governing opinion to determine jurisdiction under the Clean

Water Act.

       48.     Importantly, Justice Roberts remarked in a concurring opinion that “no opinion

command[ed] a majority of the Court on how precisely to read Congress’ limits on the reach of

the Clean Water Act.” Id. at 758. This necessitated clarification from the Agencies, attempted first

through guidance, and then, through the 2015 Clean Water Rule.

       49.     In the wake of the Rapanos decision, the Agencies issued a guidance memorandum

to instruct the regional offices of the agencies on the implementation of the Rapanos decision when

asserting jurisdiction over waters of the United States. See EPA and Corps, Clean Water Act

Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos v. United States & Carabell



                                                  16
          Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 17 of 37



v.           United             States,            https://www.epa.gov/sites/production/files/2016-

04/documents/rapanosguidance6507.pdf (last visited Apr. 20, 2020). The memorandum stated that

the agencies would assert jurisdiction over traditional navigable waters, wetlands adjacent to

traditional navigable waters, relatively permanent non-navigable tributaries of traditional

navigable waters, and wetlands that abut non-navigable tributaries. Id. at 1. The agencies would

undertake a significant nexus analysis to determine jurisdiction of non-navigable tributaries that

are not relatively permanent, wetlands adjacent to non-navigable tributaries that are not relatively

permanent, and wetlands adjacent to but that do not directly abut a relatively permanent non-

navigable tributary. Id.

       50.     While the Agencies provided guidance on the implementation of the Clean Water

Act post-Rapanos, the interpretation of “waters of the United States” was still uncertain. The

guidance document was expressly not a regulation, furthering the need for the Agencies to

promulgate binding regulations defining “waters of the United States.”

The Clean Water Rule

       51.     In response to the Rapanos decision and the resulting guidance, the Agencies

developed the Clean Water Rule. Clean Water Rule, 80 Fed. Reg. at 37,054. The Clean Water Rule

interpreted the Clean Water Act to “cover those waters that require protection in order to maintain

the chemical, physical, or biological integrity of traditional navigable waters, interstate waters, and

the territorial seas.” Id. at 37,055. The Clean Water Rule included protections for ephemeral

streams, so long as they met the definition of “tributary” with defined beds and banks, and adjacent

or neighboring wetlands within certain distances of navigable waters or their floodplain. Id. at

37,058.




                                                  17
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 18 of 37



       52.     To develop the Clean Water Rule, the Agencies conducted an extensive review of

over a thousand peer-reviewed scientific papers that addressed the connectivity of aquatic

resources and effects on downstream waters, in order to understand whether a significant nexus

exists. Proposed Rule, Definition of “Waters of the United States” Under the Clean Water Act, 79

Fed. Reg. 22,188, 22,222 (Apr. 21, 2014). The resulting report, Connectivity of Streams and

Wetlands to Downstream Waters: A Review and Synthesis of the Scientific Evidence, underwent

extensive peer review and public comment, including review by EPA’s Scientific Advisory Board.

EPA, Connectivity of Streams and Wetlands to Downstream Waters: A Review and Synthesis of

the Scientific Evidence (2013) (hereinafter “Connectivity Report”); Proposed Clean Water Rule,

79 Fed. Reg. at 22,222.

       53.     The Connectivity Report came to a series of conclusions that served as the scientific

underpinnings for the Clean Water Rule. First, streams and intermittent waters have a strong

influence on the character and function on downstream waters. Id. at 22,222; Connectivity Report,

at ES-2. In the proposed rule, the EPA found that “all tributary streams, including perennial,

intermittent, and ephemeral streams, are chemically, physically, and biologically connected to

downstream rivers via channels and associated alluvial deposits where water and other materials

are concentrated, mixed, transformed, and transported.” 79 Fed. Reg. at 22,222 (emphasis added).

Second, EPA found that wetlands and open waters in riparian areas and floodplains “are

chemically, physically, and biologically connected with rivers” and contribute to transport of

organic matter, removal of excess nutrients, provide nursery habitat, and serve as sinks that retain

floodwaters, sediment, nutrients, and contaminants that would otherwise harm downstream water

quality. Id. at 22,223. Third, wetlands not in floodplains (vernal pools, prairie potholes, playa




                                                18
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 19 of 37



lakes) benefit downstream water quality through floodwater storage, nutrient retention and

transformation, and groundwater recharge. Id.

        54.     Relying on the extensive scientific evidence developed during the rulemaking

process, the Agencies finalized the Clean Water Rule on June 29, 2015. The Clean Water Rule

established three categories of waters to determine coverage under the Clean Water Act: (1) waters

that are jurisdictional in all instances, (2) waters that are never jurisdictional, and (3) other waters

that are only jurisdictional if there is a significant nexus to a jurisdictional water. Clean Water

Rule, 80 Fed. Reg. at 37,058–59.

        55.     The Clean Water Rule defined jurisdictional waters, consistent with Rapanos, to

include traditionally navigable waters, interstate waters, and territorial seas, along with

impoundments of such waters. Id. at 37,057–58. Tributaries were also included as jurisdictional

when they contribute to flow of a primary water with a bed, banks, and an ordinary high-water

mark. Id. at 37,058. Tributaries were included because those waters “play an important role in the

transport of water, sediments, organic matter, nutrients, and organisms to downstream waters.” Id.

The Clean Water Rule also included waters adjacent to jurisdictional waters, meaning wetlands,

ponds, lakes, oxbows, and similar waters, as jurisdictional. Id. The Agencies established a

geographic distance marker to establish the boundary of adjacent waters covered under the Clean

Water Rule. Id.

        56.     The Clean Water Rule defined a narrow category of other waters that would be

subject to a case-specific analysis to determine jurisdiction. The Agencies identified “five types of

waters in specific regions of the country that science demonstrates should be subject to a significant

nexus analysis and are considered similarly situated by rule because they function alike and are

sufficiently close to function together in affecting downstream waters.” Id. at 37,059. These



                                                  19
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 20 of 37



waters—Prairie potholes, Carolina and Delmarva bays, pocosins, western vernal pools in

California, and Texas coastal prairie wetlands—are analyzed collectively in the watershed that

drains to the nearest jurisdictional water. The Clean Water Rule recognized that these features

constitute “similarly situated” waters and their impact on downstream waters must be determined

collectively, not individually. Id. at 37,059. The “other waters” category also included waters that

are not categorically protected but are located within the 100-year flood plain of a primary water

or within 4,000 feet of the high tide line or ordinary high-water mark of a primary water,

impoundment, or tributary. Id. These waters were also subject to a significant nexus analysis to

determine jurisdiction under the Clean Water Act.

       57.     The Agencies also clarified the waters that are expressly excluded from jurisdiction.

Id. The Clean Water Rule expanded the waters not covered under the Clean Water Act, namely

excluding ditches and artificial waters, as well as erosional features. Id. The Clean Water Rule

maintained all prior exclusions from earlier regulations—converted cropland, waste treatment

systems, stormwater control features—and codified exclusions that had been applied as a matter

of agency practice. Id.

Repeal and Replace the Clean Water Rule – the “Navigable Waters Protection Rule”

       58.     Efforts to repeal and replace the Clean Water Rule began on February 28, 2017,

when President Trump issued an Executive Order titled “Restoring the Rule of Law, Federalism,

and Economic Growth by Reviewing the ‘Waters of the United States’ Rule.” Exec. Order No.

13,778, 82 Fed. Reg. 12,497 (Feb. 28, 2017). The Executive Order directed the EPA and Corps to

review the Clean Water Rule for consistency with the Administration’s policy—to promote

economic growth, minimize regulatory uncertainty, and show due regard for the roles of Congress

and the States. Id. at §§ 1, 2(a). Pursuant to that policy, the Agencies were ordered to “publish for

                                                 20
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 21 of 37



notice and comment a proposed rule rescinding or revising the rule, as appropriate and consistent

with law.” Id. at § 2(a). Further, the Executive Order instructed the Agencies to “consider

interpreting the term ‘navigable waters,’ as defined in 33 U.S.C. 1362(7), in a manner consistent

with the opinion of Justice Antonin Scalia in Rapanos v. United States, 547 U.S. 715 (2006)”—

despite the fact that Justice Scalia’s opinion was rejected by a majority of the Supreme Court and

has not been followed by the Agencies when interpreting “waters of the United States. Id. at § 3.

This executive fiat began the process to repeal the Clean Water Rule and replace it with the

Navigable Waters Protection Rule, in violation of the Administrative Procedure Act.

       59.     The Agencies initiated step one of what would become a two-step process to repeal

and replace the Clean Water Rule by issuing a proposed rule to repeal the Clean Water Rule.

Proposed Rule, Definition of “Waters of the United States”-Recodification of Pre-Existing Rules,

82 Fed. Reg. 34,899 (July 27, 2017). The Agencies indicated in the Proposed Rule that the

Agencies would first commence efforts to repeal the Clean Water Rule, then issue a second

regulation to replace the Clean Water Rule. Id.

       60.     While in the process of repealing the Clean Water Rule, the Agencies issued a

proposed rule to replace the Clean Water Rule with new regulations limiting the scope of the Clean

Water Act’s jurisdiction. On February 14, 2019, the Agencies issued the proposed rule titled

“Revised Definition of ‘Waters of the United States.’” 84 Fed. Reg. 4154 (Feb. 14, 2019). The

proposed rule sought to limit the definition of “waters of the United States” to “traditional

navigable water, including the territorial seas; tributaries that contribute perennial or intermittent

flow to such waters; certain ditches; certain lakes and ponds; impoundments of otherwise

jurisdictional waters; and wetlands adjacent to other jurisdictional waters.” Id. at 4155. The

proposed rule sought to exclude ephemeral streams—streams that only run in response to rainfall,



                                                  21
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 22 of 37



and non-adjacent wetlands—wetlands that did not have a hydrological surface connection to a

jurisdictional water. Id. The Agencies provided no scientific evidence to support this change in the

definition of “waters of the United States.”

       61.     The Agencies received over 620,000 comments on the proposed rule during the 60-

day comment period. Final Rule, 85 Fed. Reg. at 22,261. Members from Chesapeake Bay

Foundation submitted over 2,140 comments.

       62.     On April 21, 2020, the Agencies published the Navigable Waters Protection Rule—

the final rule revising the definition of “waters of the United States.” Id. at 22,250. As explained

above, the Final Rule strips protection for ephemeral streams and non-adjacent wetlands, as well

as Delmarva bays and pocosins, by limiting jurisdiction to waters with surface water flow and

connection.

                                     CAUSES OF ACTION

                                               COUNT 1

     The Agencies Violated the Administrative Procedure Act by Issuing a Final Rule
                         Inconsistent with the Clean Water Act
       63.     The allegations of the preceding paragraphs 1 through 62 are incorporated here by

reference.

       64.     The purpose of the Clean Water Act is clear—to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). Congress

created a comprehensive approach to restoring water quality, with a significant role for the federal

government. The Final Rule skirts that role by significantly reducing the scope of federal

protection for waters and wetlands, in direct contradiction with the purpose of the Act.

       65.     It is arbitrary for the Agencies to adopt a regulation without establishing that the

rule comports with the purpose of the statute. See FCC v. Fox Television Stations, Inc., 556 U.S.

                                                 22
           Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 23 of 37



502, 515 (2009) (holding that an “agency must show that … [a] new policy is permissible under

the statute” it is implementing); Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“an agency rule would be arbitrary and capricious in the

agency… entirely failed to consider an important aspect of the problem.”). When adopting

regulations that interpret statutory terms, the Agencies’ interpretation must comply with the

“purpose and intent of the statute… [and] no amount of deference can justify an interpretation of

the statute that is contrary to law.” Nat. Res. Def. Council, Inc. v. Envtl. Prot. Agency, 656 F.2d

768, 774 (D.C. Cir. 1981).

       66.     The Agencies’ interpretation of “waters of the United States” adopted in the Final

Rule is not consistent the with Clean Water Act and the objective to “restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). Congress

intended the Clean Water Act to broadly protect waters, “intend[ing] that the term ‘navigable

waters’ be given the broadest possible constitutional interpretation.” S. Rept. No. 92-1236, at 144

(1972) (Conf. Rep.). In fact, while debating the definition of “waters of the United States,”

Representative Dingell stated that the definition “clearly encompasses all water bodies, including

main streams and their tributaries, for water quality purposes.” 118 Cong. Rec. 33,757 (Oct. 4,

1972) (statement of Rep. Dingell). The broad reach of the jurisdiction of the Clean Water Act

envisioned by Congress directly connects to the purpose of the statute. “Protection of aquatic

ecosystems, Congress recognized, demanded broad federal authority to control pollution, for

‘water moves in hydrologic cycles and it is essential that discharge of pollutants be controlled at

the source.’” Riverside Bayview Homes, 474 U.S. at 132–33 (citing S. Rep. No. 92-414, at 77

(1972)).




                                                23
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 24 of 37



       67.      The Final Rule does not comport with the purpose of the statute. The Final Rule

impermissibly focuses solely on the physical connectivity of the Nation’s waters to evaluate

“integrity” when defining “waters of the United States.” 85 Fed. Reg. at 22,275–76, 22,279. This

interpretation ignores the biological and chemical connections that create healthy waters, as

expressly recognized in the purpose of the Act. This nearsighted approach to water protection

removes significant numbers of waters from the Clean Water Act—including waters and wetlands

that have a significant nexus to downstream navigable waters—which fundamentally hampers the

objective to restore and maintain our Nation’s waters.

       68.      The Agencies have not demonstrated how removing waters from Clean Water Act

protections complies with the purpose of the Act. The Final Rule reduces the number of waters

that would require a permit to discharge pollutants or fill wetlands, which inherently hinders the

ability to restore and maintain national water quality. This is a vast departure from the purpose and

intent of the Clean Water Act to restore and maintain water quality. The Final Rule that contradicts

the purpose of the Clean Water Act, in violation of the Administrative Procedure Act.

                                            COUNT 2
             The Agencies Violated the Administrative Procedure Act by Adopting a
                        Rejected Interpretation of the Clean Water Act
       69.      The allegations of the preceding paragraphs 1 through 68 are incorporated here by

reference.

       70.      The Administrative Procedure Act provides that this court shall “hold unlawful and

set aside” agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). It is arbitrary and capricious for an agency to adopt

an interpretation of a statutory term that is in direct conflict with controlling Supreme Court

precedent interpreting the purpose of federal law. See supra ¶ 66.


                                                 24
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 25 of 37



       71.     The Final Rule adopts an interpretation of “waters of the United States” that does

not comply with the “significant nexus” standard as articulated in Rapanos. Every appellate court

that has since considered the issue of “waters of the United States” has applied Justice Kennedy’s

interpretation and the resulting significant nexus test. See, e.g., United States v. Gerke Excavating,

Inc., 464 F.3d 723, 724–25 (7th Cir. 2006); United States v. Robison, 505 F.3d 1208, 1222 (11th

Cir. 2007); United States v. Moses, 496 F.3d 984, 989–91 (9th Cir. 2007); N. Cal. River Watch v.

City of Healdsburg, 496 F.3d 993, 999–1000 (9th Cir. 2007); United States v. Lucas, 516 F.3d

316, 325–27 (5th Cir. 2008); United States v. Bailey, 571 F.3d 791, 798–800 (8th Cir. 2009);

United States v. Cundiff, 555 F.3d 200, 210–13 (6th Cir. 2009); United States v. Donovan, 661

F.3d 174, 183–84 (3d Cir. 2011); Precon Dev. Corp. v. U.S. Army Corps of Engineers, 633 F.3d

278, 289 (4th Cir. 2011); and Deerfield Plantation Phase II-B Prop. Owners Ass’n, Inc. v. U.S.

Army Corps of Eng’rs, 501 F. Appx. 268, 275 (4th Cir. 2012). The Final Rule rejects the well-

settled precedent established by the federal courts applying the significant nexus test to determine

Clean Water Act jurisdiction, without the proper legal justification for doing so.

       72.     The Final Rule would predicate jurisdiction for wetlands on a direct surface

connection to a traditionally navigable water. Final Rule, 85 Fed. Reg. at 22,251. The Agencies

adoption of the Final Rule would unlawfully leave certain waters of the United States unprotected

by rejecting the “significant nexus” test. The Agencies cannot adopt a regulation that rejects the

Supreme Court’s interpretation of the Clean Water Act. This is arbitrary, capricious, not in

accordance with law, and in excess of statutory authority. 5 U.S.C. § 706(2)(A), (C).




                                                 25
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 26 of 37



                                            COUNT 3
                 The Agencies Violated the Administrative Procedure Act by
                     Failing to Provide Adequate Notice and Comment
       73.     The allegations of the previous paragraphs 1 through 72 are incorporated here by

reference.

       74.     The Agencies did not provide adequate notice and comment in the rulemaking

process to repeal the Clean Water Rule.

       75.     The Administrative Procedure Act requires the Agencies to provide notice of a

proposed rulemaking that shares either the terms or the substance of a proposed rule. 5 U.S.C. §

553(b)(3). Then the agency’s “shall give interested persons an opportunity to participate in the rule

making through submission of written data, views, or arguments” and the agency’s must give

“consideration of the relevant matter presented” and “shall incorporate in the rules adopted a

concise general statement of their basis and purpose.” Id. at §553(c).

       76.     The notice and comment process in federal rulemaking serves a critical role in

assuring federal regulations are well-developed and fair to those affected by the rulemaking. The

public comment process “improves the quality of agency rulemaking by ensuring that agency

regulations will be tested by exposure to diverse public comment.” Small Refiner Lead Phase-

Down Task Force v. EPA, 705 F.2d 506, 547 (D.C. Cir. 1983). In addition, the ability to submit

information to the agencies during the rulemaking process enhances juridical review. Id.

       77.     An agency is required to “make its views known to the public in a concrete and

focused form so as to make criticism or formulation of alternatives possible.” Home Box Office,

Inc. v. Federal Communications Commission, 567 F.2d 9, 36 (D.C. Cir. 1977); South Carolina ex

rel. Tindal v. Block, 717 F.2d 874, 885 (4th Cir. 1983). If the Agencies do not provide adequate

evidence of the agencies’ reasoning behind the proposed rule, the public’s ability to comment on


                                                 26
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 27 of 37



the proposal is significantly hampered. See Ohio Valley Envtl. Coal. v. Army Corps of Eng’rs, 674

F.Supp. 2d 783, 802–03 (S.D. WV 2009). Such is the case here with the Final Rule.

       78.     The Agencies failed to provide adequate justification for their actions in the

Proposed Rule, which severely limited the ability of the public to comment on the proposal. The

Agencies issued a Proposed Rule requesting comments on multiple issues, with no legal or

scientific rationale indicating how the Agencies would implement the proposed rule. See supra

Counts 4 through 6. The overly broad proposal does not provide the public with the opportunity to

meaningfully comment, which Courts have disavowed. See CSX Transp., Inc. v. Surface Transp.

Bd., 584 F.3d 1076, 1083 (D.C. Cir. 2009). This prevented the public from meaningfully

commenting on the reasoning of the Agencies’ decision-making, in violation of the Administrative

Procedure Act and the strong body of case law defining “meaningful public comment.”

       79.     Therefore, this Court should vacate the repeal of the Clean Water Rule as it violated

the notice-and-comment requirements of the Administrative Procedure Act. 5 U.S.C. § 553(b).

                                            COUNT 4
                The Agencies Violated the Administrative Procedure Act by
       Failing to Provide a Reasoned Explanation for Rejecting its Prior Regulation

       80.     The allegations of the preceding paragraphs 1 through 79 are incorporated here by

reference.

       81.     The Agencies have failed to provide a reasoned explanation for their about-face

change in position over the definition of “waters of the United States.”

       82.     The Administrative Procedure Act requires agencies to articulate a reasonable

explanation for their decisions. In deregulatory actions, an agency must provide a reasoned

explanation for its action, and not “simply disregard rules that are still on the books.” Fox, 556

U.S. at 515; see also Physicians for Soc. Responsibility v. Wheeler, No. 19-5104, 2020 U.S. App.

                                                27
           Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 28 of 37



LEXIS 12727 at *19–20 (D.C. Cir. Apr. 21, 2020). As such, an agency cannot reverse course on

a regulation without articulating a reasonable explanation for such a change, as “a reasoned

explanation is needed for disregarding facts and circumstances that underlay or were engendered

by the prior policy.” Fox, 556 U.S. at 515–16. This requirement is especially important when the

new policy “rests upon factual findings that contradict those which underlay its prior policy[.]” Id.

at 515.

          83.   Here, the Agencies have not articulated reasoned explanation for rejecting the

Clean Water Rule in order to support the issuance of the Final Rule. The Clean Water Rule was

supported by a well-developed scientific record and a robust public comment period. Clean Water

Rule, 80 Fed. Reg, at 37,057. The Final Rule has no such support and does not provide a reasoned

explanation for rejecting the foundational science supporting the Clean Water Rule and its

application to jurisdiction. See Counts 5 and 6.

          84.   Instead the Agencies reached a series of conclusions about the jurisdictional scope

of the Clean Water Act devoid of the scientific realities of hydrological science and the comments

of the public. The Agencies “explanation” for changing their position on the definition of “waters

of the United States” was based on an illegal interpretation of the Clean Water Act, with no

scientific support. The Agencies have hardly met their burden to change course on a regulatory

definition.

          85.   The Agencies have failed to provide a reasoned explanation for their about-face

change in position over the definition of “waters of the United States.” This violates the

Administrative Procedure Act.




                                                   28
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 29 of 37



                                            COUNT 5
    The Agencies Violated the Administrative Procedure Act by Failing to Evaluate the
                        Environmental Impacts of the Final Rule
       86.     The allegations of the preceding paragraphs 1 through 85 are incorporated here by

reference.

       87.     The Agencies failed to evaluate the environmental impacts of the Final Rule on

water quality, which violates the Administrative Procedure Act.

       88.     During the rulemaking process, federal agencies are required to “examine the

relevant data and articulate … satisfactory explanation[s] for … [their] action[s]”, which must

address every “important aspect” of the issue. State Farm Mut. Auto. Ins. Co., 463 U.S. at 43. The

Agencies have not done so here.

       89.     By their own admission, the Agencies concede that they did not evaluate the

impacts of the jurisdictional changes from the rule by claiming that it would be impossible to fully

map and evaluate all rivers, streams, wetlands, and other water features to determine how the

changes in jurisdictional waters would impact water quality. Final Rule, 85 Fed. Reg. at 22,332.

But this claim does not pass muster, as numerous environmental groups provided public comments

to the agency offering resources and opportunities for the agency to evaluate as a baseline level

the impacts the rule would have on water quality. See Chesapeake Bay Foundation Comments,

Docket ID No. EPA-HQ-OW-2018-0149-4878; ShoreRivers Comments, Docket ID No. EPA-HQ-

OW-2018-0149-5331; Natural Resources Defense Council Comments, Docket ID No. EPA-HQ-

OW-2018-0149-11460; Southern Environmental Law Center Comments, Docket ID No. EPA-

HQ-OW-2018-0149-9717.

       90.     Further, the agency provided rough estimates of the numbers of streams and

wetlands that would lose protection under the proposed rule but then failed to evaluate the impacts


                                                29
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 30 of 37



of removing streams and wetlands by claiming the data to produce the estimates was not

sufficiently accurate to analyze. However, even with a rough estimate, the Agencies would have

seen how the removal of these streams and wetlands would impact water quality.

       91.     The blatant lack of effort or refusal to acknowledge information to analyze the

impacts of the Final Rule on water quality and wetland functions and services violates the

Administrative Procedure Act. 5 U.S.C. § 706(2).

                                           COUNT 6
             The Agencies Violated the Administrative Procedure Act by Issuing a
                      Final Rule Not Supported by Scientific Evidence
       92.     The allegations of preceding paragraphs 1 through 91 are incorporated here by

reference.

       93.     The Agencies adopted a Final Rule that is not supported by scientific evidence, in

violation of the Administrative Procedure Act.

       94.     The Final Rule squarely rejected the ample science developed to support the 2015

Clean Water Rule that illustrated the direct impact streams and wetlands have on downstream

water quality, i.e. that there is often a significant nexus between streams and wetlands and

traditionally navigable waters.

       95.     The 2015 Connectivity Report establishes that connectivity of waters is based on

more than surface geography, and that functional relationships determine adjacency not just

surface water connection. During the development of the Final Rule, the Agencies offered no

comparable body of evidence or scientific justification for rejecting well-founded principles of

hydrology demonstrated in the Connectivity Report.

       96.     Further, the Agencies rejected the expertise of their own Scientific Advisory Board

during the development of the Final Rule. In June of 2019, the Scientific Advisory Board convened


                                                 30
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 31 of 37



and discussed the scientific and technical basis for the proposed rule. The Board subsequently

concluded that the proposed rule “does not incorporate the best available science and as such we

find that a scientific basis for the proposed rule, and its consistency with the objectives of the Clean

Water Act, is lacking.” EPA Scientific Advisory Board, Commentary on the Proposed Rule

Defining the Scope of Waters Regulated Under the Clean Water Act 1 (Feb. 27, 2020),

https://yosemite.epa.gov/sab/sabproduct.nsf/WebBOARD/729C61F75763B8878525851F00632

D1C/$File/EPA-SAB-20-002+.pdf (“SAB Commentary”). The Board expressly faulted the

proposed rule for rejecting the Connectivity Report, which “emphasizes that functional

connectivity is more than a matter of surface geography.” Id. at 2. The Board criticized the

Agencies for not offering a “comparable body of peer reviewed evidence, and no scientific

justification for disregarding the connectivity of waters accepted by current hydrological science.”

Id.

        97.     Therefore, the issuance of the Final Rule is arbitrary and capricious as it is not

supported by scientific evidence.

                                              COUNT 7
                 The Agencies Violated the Administrative Procedure Act by
                  Relying on a Fundamentally Flawed Economic Analysis
        98.     The allegations of the preceding paragraphs 1 through 97 are incorporated here by

reference.

        99.     The Agencies support the Final Rule with a deeply flawed economic analysis that

undercuts the true costs of the rule. This is arbitrary and capricious.

        100.    The Clean Water Act does not require a cost-benefit analysis when promulgating

definitional regulations, but various executive orders require federal agencies to assess both the

costs and benefits of significant regulatory actions. Exec. Order No. 12,866, Regulatory Planning


                                                  31
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 32 of 37



and Review, 58 Fed. Reg. 190 (Oct. 4, 1993). If federal agencies rely on an economic analysis to

justify their decision, that analysis is subject to scrutiny under the Administrative Procedure Act.

See, e.g., Nat’l Assn’n of Home Builders v. EPA, 682 F.3d 1032, 1039-50 (noting that the quality

of an agency’s economic analysis can be tested under the Administrative Procedure Act if the

“agency decides to rely on a cost-benefit analysis as part of its rulemaking.”) If an agency does

undergo an economic analysis, “a serious flaw undermining that analysis can render the rule

unreasonable.” Id.

       101.    The Agencies developed an economic analysis during the rulemaking process. EPA

and Dep’t of the Army, Economic Analysis for the Navigable Waters Protection Rule: Definition

of ‘Waters of the United States’ (Jan. 22, 2020) [hereinafter Economic Analysis]. The Agencies

purport to not rely on the Economic Analysis in developing the Final Rule. Final Rule, 85 Fed.

Reg. at 22,332. But this cannot be true, as the Economic Analysis expounds on a key conclusion

that the Agencies erroneously rely on to issue the Final Rule—states will fill the gap in water

quality protection. See Count 8. The Economic Analysis evaluated states responses to a federal

retreat of Clean Water Act jurisdiction to determine the avoided costs and forgone water quality

and wetland benefits of the Final Rule. Economic Analysis, at 44. The Final Rule relies heavily on

the assumption that states will assume jurisdiction of waters no longer covered by the Clean Water

Act. Final Rule, 85 Fed. Reg. at 22,333–34. This analysis was developed in the Economic

Analysis, meaning that the Economic Analysis provides justification for the Final Rule, subjecting

it to scrutiny under the Administrative Procedure Act.

       102.    The Agencies committed significant flaws in the economic analysis underlying the

Final Rule. First, the Agencies compared the Final Rule with the 2019 Rule to repeal the Clean

Water Rule and reinstate the 1986 regulations, instead of comparing the Final Rule to the 2015



                                                32
           Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 33 of 37



Clean Water Rule. Economic Analysis, at 53; see also Final Rule, 85 Fed. Reg. at 22,332. This

represents a significant flaw in the analysis, as the Agencies are not truly comparing the

deregulatory action, the Final Rule, with the regulation it replaces, the Clean Water Rule. Instead

the Agencies set the baseline for determine economic costs as the murky regulatory field that

existed prior to the 2015 Clean Water Rule.

       103.    In developing the 2015 Clean Water Rule, the Agencies determine that the

regulatory clarity offered by the Clean Water Rule would actually reduce permitting costs as fewer

jurisdictional determinations would be necessary. EPA and Department of the Army, Economic

Analysis      of    EPA-Army         Clean     Water      Rule      ix     (May      20,     2015),

https://www.epa.gov/sites/production/files/2015-06/documents/508-

final_clean_water_rule_economic_analysis_5-20-15.pdf. When analyzing the costs and benefits

of the 2015 Clean Water Rule, the Agencies estimated both a low and high costs, ranging from

$158.4 million to $306.6 million. Id. at x. The Agencies estimated the benefits of the rule to range

from $338.9 million to $349.5 million. Id. But in the Economic Analysis for the Final Rule, the

Agencies frame the cost-benefit analysis as the avoided costs of permitting, i.e. money saved from

no longer needing permits, and loss of foregone benefits, i.e. the cost to society from losing

protection for waters and wetlands. Economic Analysis at xii. This shift makes it extremely

difficult for the public to compare the actual costs and benefits of the Final Rule with the Clean

Water Rule, again because the Agencies have not done so in their own analysis. This is

fundamentally arbitrary.

       104.    The Economic Analysis acknowledges the significant costs associated with the loss

of streams and wetlands and their associated ecosystem services, in addition to increased

downstream flooding, increased restoration costs, increased costs for drinking water providers, and



                                                33
          Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 34 of 37



increased oil spill response costs. Economic Analysis, at 105–08. But the agencies discredit all of

these costs of removing waters from Clean Water Act jurisdiction by classifying these expenses as

forgone benefits instead of added costs. The Agencies then concluded that the avoided expense of

permitting outweigh the benefits lost from protecting wetlands and streams. Final Rule, 85 Fed.

Reg. at 22,333–34. By classifying the services provided by wetlands and streams as simply forgone

benefits, the Agencies fundamentally upend the economic impact of the Final Rule by failing to

evaluate the costs incurred by the loss of ecosystem services and the increased cost for restoration,

drinking water providers, and oil spill response costs that will result from removing these waters

from protection under the Clean Water Act. This constitutes a serious flaw in the analysis,

rendering the rule unreasonable.

                                             COUNT 8
      The Agencies Violated the Administrative Procedure Act by Relying on Factors
                  Congress did not Intend for the Agencies to Consider
         105.   The allegations of the proceeding paragraphs 1 through 104 are incorporated here

by reference.

         106.   The Final Rule violates the Administrative Procedure Act by relying on factors that

Congress did not intend the Agencies to consider—states filling in the gaps in clean water

protection.

         107.   In developing the Final Rule, the Agencies evaluated state Clean Water Act

programs, including state policies defining and regulating state waters in order to “describe the

breadth of state authorities.” EPA and Dep’t of the Army, Appendices to the Resource and

Programmatic Assessment for the Navigable Waters Protection Rule: Definition of “Waters of the

United     States”   1   (Jan.     23,   2020),   https://www.epa.gov/sites/production/files/2020-

01/documents/rpa_finalappendices.pdf. The Final Rule expressly relies on states to protect waters


                                                  34
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 35 of 37



removed from the “waters of the United States” definition. The Agencies determined that interstate

waters without surface water connection to traditionally navigable waters, ephemeral streams, and

non-adjacent wetlands “are more appropriately regulated by States and Tribes pursuant to their

own authorities.” Final Rule, 85 Fed. Reg. at 22,284, 22,287, 22,308. The Agencies assume that

states will implement programs to protect waters in the wake of a federal retreat from Clean Water

Act protections. Proposed Rule, 84 Fed. Reg. at 4,201.

        108.    Even though the Agencies conclude that it is more appropriate for states to regulate

these waters, the Agencies were unable to “predict what changes [in state regulations] might result

from the final rule.” Economic Analysis, at 34. The Agencies therefore relied on a factor Congress

did not intend for them to consider and did not meaningfully evaluate whether that reliance was

misplaced. This is fundamentally arbitrary.

        109.    By relying on states to be solely responsible for stream and wetland protections, the

Agencies have relied on factors Congress did not intend the Agencies consider. When passing the

Clean Water Act, Congress created a comprehensive approach to water quality protection that

directly rejected the prior tactic of relying on state actions without strong federal support. Riverside

Bayview Homes, 474 U.S. at 133 (Congress granted “broad federal authority to control pollution”);

see S. Rept. 92-414 at 1, 7 (highlighting that the prior regime of states leading the national effort

to fight pollution with the Federal government limited to assisting the states had been “inadequate

in every vital aspect.”).

        110.    The Clean Water Act established strong federal baseline requirements for states to

follow, and if states do not follow these requirements the federal government must act. See 33

U.S.C. § 1313 (requiring the Administrator to set water quality standards if States do not, to list

impaired waters if the Administrator disapproves of the state list, to develop Total Maximum Daily



                                                  35
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 36 of 37



Loads to improve impaired waters if states fail to do so sufficiently). The Clean Water Act directs

the Agencies to set the agenda for water protection and delegates states with the authority to

implement day-to-day programs including the various permitting programs. Congress did not

intend for vast numbers of waters to be left solely to the states to protect under varying state laws,

as the Act granted broad federal authority to define “waters of the United States” and the scope of

jurisdiction under the Clean Water Act.

       111.      By relying on states to act in lieu of a comprehensive federal definition of “waters

of the United States,” the Agencies are relying on a factor that Congress did not intend the

Agencies to consider. This is arbitrary and capricious.

                                             COUNT 9

The Agencies Violated the Administrative Procedure Act by Adopting a Rule that Prevents
     the Agencies from Complying with Statutory Duties under the Clean Water Act
       112.      The allegations of the proceeding paragraphs 1 through 111 are incorporated here

by reference.

       113.      The Final Rule prevents the Agencies from complying with their statutory duty

under Section 117(g) of the Clean Water Act to restore the Chesapeake Bay; to meet their

obligations under the Chesapeake Bay TMDL; and to achieve the goals of the 2014 Chesapeake

Bay Watershed Agreement. See 33 U.S.C. § 1267(g); Bay TMDL, at ES-1; Chesapeake Bay

Watershed Agreement, at 5, 9. Removing waters and wetlands from Clean Water Act jurisdiction

interferes with the Agencies responsibility to restore water quality in the Chesapeake Bay. See

supra ¶¶ 6–11.

       114.      It is arbitrary and capricious for the Agencies to adopt the Final Rule, which

prevents the Agencies from complying with their duties under the Clean Water Act and the




                                                  36
         Case 1:20-cv-01064-GLR Document 1 Filed 04/27/20 Page 37 of 37



Chesapeake Bay Watershed Agreement. As such, the Final Rule violates the Administrative

Procedure Act.

                                         REQUEST FOR RELIEF

       Plaintiffs respectfully request that this Court:

       1.        Declare that defendant Agencies acted arbitrarily and unlawfully in promulgating

the challenged rule: The Navigable Waters Protection Rule: Definition of “Waters of the United

States”, 85 Fed. Reg. 22,250 (Apr. 21, 2020);

       2.        Vacate and set aside the challenged rule;

       3.        Issue injunctive relief to prevent the Agencies from using, applying, enforcing, or

otherwise proceeding on the basis of the Rule;

       4.        An order awarding Plaintiffs their costs of litigation, including reasonable

attorney’s fees; and

       5.        Grant plaintiffs such further relief as the Court deems necessary.

Dated April 24, 2020.

                                                       Respectfully submitted,

                                                       /s/ Brittany E. Wright
                                                       Brittany E. Wright (Bar No. 21029)
                                                       Jon A. Mueller (Bar No. 17142)
                                                       Chesapeake Bay Foundation, Inc.
                                                       6 Herndon Avenue
                                                       Annapolis, MD 21403
                                                       (443) 482-2077
                                                       Fax: (410) 268-6687
                                                       bwright@cbf.org
                                                       jmueller@cbf.org

                                                       Counsel for Chesapeake Bay Foundation,
                                                       Inc. and ShoreRivers




                                                  37
